

115 HRES 813 IH: Expressing the sense of the House of Representatives that defense appropriations bills should be considered only as stand-alone measures.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 813IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Mr. Tipton (for himself, Mr. Coffman, Mr. Pearce, and Mr. Kelly of Mississippi) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONExpressing the sense of the House of Representatives that defense appropriations bills should be
			 considered only as stand-alone measures.
	
 That it is the sense of the House of Representatives that general appropriations bills for defense should be considered in the House only as stand-alone measures.
		